 

 

Rabbi Yosef Mayer
Presidcnt

Nusyn P. Erlich
Exacutivc Dircccor

Rabbinic Sponsors:
Rabbi Moshe Feinstein zt'l
Rabbi Sh]omo Zalman Auerbach zt"l
Rabbi Avraham Pam zt'l
Rosh chhiua Torah Vadaarh
Rabbi ¥osef Sholom Elyashiv
Rabbi Yitzc.hok T. Weiss
van Eda Hacharedz`s
Rabbi Yakov Perlow
Admor M'Novorm`nsk
Rabbi Yosef Rosenblum
Rosh chhiva Shaarei Yoshcr
Rabbi Aron Leib Steinman
Rabbi Mechel Yehuda Lefkowitz
Rabbi Chaim Kanievsky

i?Wi)‘Y BBM!

'T"DJ

]anuary 21, 2019

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New Yorl<
500 Pearl Street

New Yorl<, New Yorl< 10007

Dear ]udge Hellerstein,

My name is Rabbi N.P. Erlich. I am the administrator for
charity funds at Congregation Ahavas Tzdol<ah V'Chesed (CATV].
The purpose of this letter is to share with the Court my experience
working with Murray Huberfeld and to request that the Court show
Mr. Huberfeld leniency when he is sentenced

For over 25 years, l have had the privilege ofworl<ing with
Mr. Huberfeld to distribute funds to worthwhile organizations and
to many people in need. At CATV, l work with jewish
philanthropists to collect donations and distribute grants We
receive many requests for help from people. For many years, once
a month, Mr. Huberfeld and l meet to review the requests that I
have received and decide an appropriate size grant for each
request Mr. Huberfeld's charitable giving, and the level ofinterest
he takes in each request We discuss, is simply extraordinary

Over the last ten years, CATV has distributed on behalf ofthe
Bodner Huberfeld Fund approximately $50 million, half of which
comes from gifts provided by Mr. Huberfeld and his family. These

grants averaged about $1,800 each, although many were more

Page | 1 `

Um'ted Staces Addxess: 1347 42nd Sm=ct - Brooklyn, New York 11219 - (718) 435-09$9 Fax (7!8) 435-0783 f
Jerusalem Addrcss: Beis Yismcl 9 - Ierusalem, lanel 95190 - (02) 532-8340 Fax (02) 540-0122

 

 

 

 

NjJn.'v" c`j\v

CN:$¢°

*-\
43 'l n°'_¥

n
*19 0.)

§

Rabbi Yosef Mayer
Prcsidcnr

Nusyn P. Erlich
Exscutive Dircctor

Rabbinic Sponsors:
Rabbi Moshe Feinstein zt'l
Rabbi Shlomo Zalman Auerbach zt"l
Rabbi Avraham Pam zt'l
Rosh Yeshiua Torah Vodaath
Rabbi Yosef Sholom E`.lyashiv
Rabbi Yitzchok T. Weiss
~r":nc Eda Hacharedl`s
Rabbi Yakov Perlow
Admor M'Novominsk
Rabbi Yosef Rosenblum
Ro.sh Yeshiva .Shaar¢i Yo.shcr
Rabbi Aron Leib Steinman
Rabbi Mechel Yehuda Lefkowit.z
Rabbi Chaim Kanievsky

ama name

`I”UJ

substantial. Most were done anonymously and discretely, with the

recipient unaware of the source of the funds. ln addition, l am

aware from my discussions with Mr. Huberfeld that he has given

away substantial

foundation

additional funds directly from his family

l know that Mr. Huberfeld has plead guilty and will soon be

sentenced l respectfully

request that in determining that

sentence, the Court show Mr. Huberfeld leniency and remember

his long history of extraordinary generosity.

Thanl< you for your consideration

Page | 2

Rabbi N.P. Erlich

Respectfully,
7 :_,j_') '_./[ ’)

1 347 ¢1»2"d street
Brooklyn, NY 11219
718 435 0959

catvf§o§ib\>'mail.com y

United States Address: 1347 42nd Su'ect - Brooklyn., Now York 11219 ~ (718) 435-0959 Fax (718) 435-0783
Jerusalcm Address: Bcis Yisrocl 9 ' Jerusalem, lsrael 95190 ' (02) 532-8340 le (02) 540-0122

